Citation Nr: 0512934	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1989, from January 1991 to May 1991, from December 
1995 to August 1996, and from October 1, 2001, to October 20, 
2001.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for disorders of the cervical 
spine, left shoulder, and right shoulder. 

In June 2004, in a written statement, the veteran withdrew 
his appeal for service connection for pain in multiple joints 
due to service in the Persian Gulf War.  See also June 2004 
Travel Board hearing transcript. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's current right and left shoulder problems 
(diagnosed as bursitis)  are etiologically related to 
service.

3.  Any current cervical spine disability is not related to a 
disease or injury in service 




CONCLUSIONS OF LAW

1.  Right shoulder bursitis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Left shoulder bursitis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A cervical spine disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In March 2002, the RO sent the veteran a 
VCAA letter addressing these matters.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's claims file 
contains service medical records dated in 1991 through 2001.  
The claims file contains all available identified private 
treatment records.  The veteran has not reported having 
received VA medical treatment.  There is no indication that 
any pertinent evidence was not received.  The veteran had a 
VA examination in May 2002.  In June 2004, he had a hearing 
at the RO before the undersigned Acting Veterans Law Judge.  
In the March 2002 VCAA letter, the RO asked the veteran to 
advise VA if there were any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  In the March 2002 letter, a June 
2003 statement of the case, and the June 2004 hearing, VA 
advised the veteran what evidence VA had requested, and what 
evidence VA had received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Fourth, the RO issued the March 2002 VCAA letter prior to the 
initial adverse rating decision of July 2002.  The timing of 
that VCAA notice meets the finding of the United States Court 
of Appeal for Veterans Claims (Court) that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

Finally, VA's notices to the veteran did not include specific 
notification that he needed to submit all evidence in his 
possession.  To the extent that VA may have failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  In the case of certain chronic diseases, 
including arthritis, service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).

The veteran contends that he has disorders of the cervical 
spine and shoulders.
In the veteran's service medical records, examination reports 
from 1991 and screening reports from 1994 reflect no 
musculoskeletal disorders.  During service in August 1996, 
the veteran reported a several week history of constant pain 
and soreness in his right shoulder and right elbow.  
Examination revealed crepitus in the right shoulder.  The 
shoulder had full strength and a full range of motion.  
A physician diagnosed right lateral epicondylitis.

In September 1996, the veteran saw his private family 
physician, J.RH., M.D., for right shoulder and elbow pain of 
several weeks duration.  The veteran indicated that he had 
performed some heavy work loading aircraft pallets.  Dr. H 
found that the shoulder had a full range of motion, without 
pain.  The veteran indicated that pain was present at rest, 
or when driving and keeping the shoulder and arm in a steady 
position.  Dr. H's impression was shoulder strain.  A service 
department medical certificate from November 1996 noted 
chronic tendonitis of the right shoulder and elbow.

In March 1999, the veteran saw Dr. H again for pain in the 
right shoulder and right elbow.  Dr. H found full range of 
motion without pain in the shoulder and elbow.  The veteran 
described aching pain in his upper back and right shoulder, 
as well as pain in his left wrist.  March 1999 x-rays of the 
right shoulder were negative, with no abnormalities found.

In March 2000, the veteran saw Dr. H, reporting continuing 
problems with his left shoulder.  The veteran indicated that 
the problems went back to shoulder strain from loading 
equipment on airplanes during his military service in 1996.  
Dr. H noted that the veteran had previously reported problems 
with the right shoulder, but that the veteran maintained that 
the problems had been with the left shoulder.  On 
examination, the left shoulder had a full range of motion 
without crepitus.  The veteran described pain in the shoulder 
as aching that developed after certain activities, such as 
driving and some movements at work, and that lasted for 
several hours.  X-rays of the left shoulder were negative.  
X-rays of the cervical spine showed slight narrowing of the 
disc space at one level and the intervertebral foramina at 
two levels.  Electromyography (EMG) showed mild left carpal 
tunnel syndrome, and possible left ulnar sensory neuropathy, 
but no evidence of left cervical radiculopathy.  When the 
veteran saw Dr. H in October 2000, he reported ongoing pain 
in the left shoulder and upper arm, and numbness in the left 
hand.

In June 2001, the veteran had a period of National Guard 
training.  During that training period, he reported a 
recurrence of left shoulder pain, and was sent to sick call.  
In June and July 2001, the veteran saw a private physician 
J.C., M.D., for aching pain in the left shoulder, radiating 
down to the left elbow.  Dr. C's impression was muscle strain 
with paresthesia.

In October 2001, private orthopedic surgeon J.D. L. M.D., 
wrote that in August 2001 he had evaluated the veteran, who 
had reported left shoulder and arm pain, and numbness and 
tingling in the left hand.  Dr. Lechner noted that MRI of the 
cervical spine performed in October 2001 had shown a disc 
protrusion at C6-C7, and that EMG and nerve conduction 
studies had shown acute left C7 radiculopathy.

The veteran began a period of active duty on October 1, 2001.  
On October 12, he had a orthopedic consultation.  He reported 
left shoulder and elbow pain, with a history of intermittent 
pain in those areas since 1996, and constant pain over the 
preceding eight months.  The veteran was found to be non-
deployable because of an unresolved medical problem.

On VA medical examination in May 2002, the veteran reported 
pain in his left and right shoulders, with radiation to the 
elbows, and occasional numbness in his right hand.  The 
examiner indicated that the veteran's claims file was 
available for review.  The examiner noted a history of onset 
of symptoms during service in October 2001.  On examination, 
there was full motion of the cervical spine, although with 
muscle tightness.  X-rays showed degenerative arthritis of 
the cervical spine.  The left and right shoulders had full 
range of motion, but there was very abnormal scapulothoracic 
motion, with circumduction with a scapulothoracic 
dysrhythmia.  There was scapulothoracic crepitation.  On x-
rays, the left and right glenohumeral joints were normal, and 
the left and right acromioclavicular joints were narrowed.  
The examiner's assessment was degenerative arthritis of the 
cervical spine, and scapulothoracic dysrhythmia and bursitis.  
The examiner stated that the bursitis had begun during the 
veteran's active service in 1996 and had continued.  The 
examiner provided the opinion that it was more likely that 
the bursitis was related to the veteran's active duty.

In his June 2004 hearing, the veteran reported that he had 
begun having shoulder pain during service in 1996, when he 
was loading and unloading aircraft pallets.  He stated that 
he had had intermittent pain in his shoulders since then.  He 
indicated that he did not have pain in his neck.  He noted 
that doctors had indicated that pain in his shoulders and 
other parts of his upper extremities might be related to 
abnormalities in the cervical spine that had been found on 
diagnostic imaging.

In sum, the medical evidence on file reflects the onset of 
right shoulder pain during the veteran's service in 1996.  
The veteran reports intermittent right shoulder pain since 
then, and records show treatment of the right shoulder in 
1996 and 1999.  The VA physician who examined the veteran in 
May 2002 concluded that the veteran had bursitis in the right 
shoulder, which was likely related to his service in 1996.  
The record supports service connection for the right shoulder 
disability; this claim is granted.

The earliest medical record of left shoulder complaints is 
from 2000.  Since 2000, the veteran has indicated that he has 
had pain in his right and left shoulders intermittently since 
1996.  In 2002, a VA physician examined the veteran and 
reviewed the claims folder, and concluded that it was more 
likely that bursitis in both shoulders  was related to 
activity and symptoms in service in 1996.  The physician's 
support of a link to the 1996 service balances the lack of 
medical notation of left shoulder symptoms in 1996.  Giving 
the benefit of the doubt to the veteran, service connection 
for the left shoulder disability is granted.

In his hearing in 2004, the veteran indicated that he did not 
have current pain or other symptoms in his cervical spine 
area.  Medical records from 2000 forward show degenerative 
and disc disorders in the veteran's cervical spine, but 
nothing in the records links those disorders to any of the 
veteran's periods of active service. Thus, the preponderance 
of the evidence is against service connection for any 
cervical spine disorder.


ORDER

Entitlement to service connection for a right shoulder 
disorder is granted.

Entitlement to service connection for a left shoulder 
disorder is granted.

Entitlement to service connection for a cervical spine 
disorder is denied.


	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


